2020 IL 125441



                                        IN THE
                               SUPREME COURT
                                            OF
                          THE STATE OF ILLINOIS




                                   (Docket No. 125441)

     STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant,
                    v. KENT ELMORE et al., Appellees.


                             Opinion filed December 3, 2020.



        JUSTICE MICHAEL J. BURKE delivered the judgment of the court, with
     opinion.

        Chief Justice Anne M. Burke and Justices Garman, Karmeier, Theis, and
     Neville concurred in the judgment and opinion.

        Justice Kilbride took no part in the decision.



                                         OPINION

¶1       At issue is the enforceability of a “mechanical device” exclusion in an
     automobile policy issued by plaintiff, State Farm Mutual Automobile Insurance
     Company (State Farm). The appellate court held that the exclusion was ambiguous
     and therefore construed it against State Farm and in favor of coverage. 2019 IL App
     (5th) 180038, ¶ 28. For the reasons that follow, we reverse.


¶2                                     BACKGROUND

¶3       Defendant, Kent Elmore, was injured while unloading grain from a truck owned
     by his father, defendant Ardith Sheldon Elmore (Sheldon). Sheldon possessed or
     leased farm property in Effingham County. On October 16, 2013, Kent was
     assisting Sheldon in his grain farming operation. Kent backed up a grain truck to
     an auger that was being used to move grain from the grain truck to a transport truck.
     A tractor powered the auger by means of a power take-off (PTO) shaft. The auger
     had a hopper that received grain from the grain truck. The hopper was located
     beneath the grain truck’s dumping chute. As the auger turned, it moved grain up
     and dumped it into the transport truck. Kent was attempting to open the grain
     truck’s gate to let grain into the auger. He wanted to get extra leverage, so he
     stepped onto the auger. Because the auger’s protective shield had been removed,
     Kent’s foot was exposed to the turning shaft. In the accident, Kent lost his right leg
     below the knee. Surgery was later required to amputate the leg just above the knee.

¶4       Kent filed a negligence action against Sheldon. He eventually settled the
     lawsuit. In exchange for releasing all claims against Sheldon, Kent received $1.9
     million from Bishop Mutual Insurance Company, Grinnell Mutual, and State Farm
     Fire and Casualty. Kent reserved his right to pursue additional coverage under the
     auto policy that covered the grain truck.

¶5       The truck, a 2002 Ford International 4900, was covered by an auto policy in
     which Sheldon was a named insured. State Farm filed a complaint for declaratory
     judgment asking the court to determine and adjudicate the parties’ rights and
     liabilities under the policy. In its original complaint, State Farm argued that no
     coverage was provided because the injury was caused by an auger and because an
     auger is neither a “car” nor a “trailer,” as those terms are defined in the policy. State
     Farm later filed an amended complaint arguing that the auger was a mechanical
     device and therefore coverage was precluded under the policy’s “mechanical
     device” exclusion.




                                               -2-
¶6      State Farm attached a copy of the policy to the complaint. The policy’s
     declarations page lists the insured vehicle as a 2002 International Model 4900 truck.
     The policy provided bodily injury liability limits of $250,000 per person and
     $500,000 per accident. The policy sets forth its liability coverage as follows:

                                  “LIABILITY COVERAGE

            ***

            Additional Definition

            Insured means:

                1. you and resident relatives for:

                        a. the ownership, maintenance, or use of:

                            (1) your car;

                                         ***

                3. any other person for his or her use of:

                        a. your car:

                                         ***

                    Such vehicle must be used within the scope of your consent;

                                         ***

            Insuring Agreement

                1. We will pay:

                        a. damages an insured becomes legally liable to pay because of:

                            (1) bodily injury to others; and

                            (2) damage to property




                                             -3-
                       caused by an accident that involves a vehicle for which that
                       insured is provided Liability Coverage by this policy[.]”
                       (Emphases in original.)

¶7       The policy contains a Commercial Vehicle endorsement. The “mechanical
     device” exclusion is contained in this endorsement. This exclusion provides as
     follows:

            “LIABILITY COVERAGE

                                        ***

                b. Exclusions

                                        ***

                      (4) THERE IS NO COVERAGE FOR AN INSURED FOR
                    DAMAGES RESULTING FROM:

                                        ***

                           (c) THE MOVEMENT OF PROPERTY BY MEANS OF A
                       MECHANICAL DEVICE, OTHER THAN A HAND TRUCK,
                       THAT IS NOT ATTACHED TO THE VEHICLE DESCRIBED
                       IN (a) ABOVE.” (Emphasis in original.)

¶8       State Farm moved for summary judgment. In the motion, State Farm argued
     that the grain auger was a “mechanical device” as that term is used in the policy
     and that therefore the policy provided no liability coverage to Sheldon for Kent’s
     claims. In a memorandum attached to the motion, State Farm argued that the
     “mechanical device” exclusion precluded coverage because Kent was injured when
     he stepped into the turning auger. State Farm contended that the exclusion clearly
     applied because the auger was a mechanical device other than a hand truck, it was
     not attached to the vehicle, and it was being used to move grain. State Farm noted
     that, although no Illinois case had construed the exclusion, courts in other states
     had found the exclusion valid and enforceable.




                                            -4-
¶9         Kent later filed his own motion for summary judgment. Kent cited section 7-
       317(b)(2) of the Illinois Vehicle Code, which provides that an owner’s policy of
       liability insurance “[s]hall insure the person named therein and any other person
       using or responsible for the use of such motor vehicle or vehicles with the express
       or implied permission of the insured.” 625 ILCS 5/7-317(b)(2) (West 2012). Kent
       argued that Sheldon both used and was responsible for the use of the insured vehicle
       at the time of the accident because “use” includes the loading, unloading, and
       transferring of corn from the field to the grain elevator. Kent noted that Illinois
       courts have adopted the “completed operations doctrine,” which provides that
       coverage extends to the insured for all acts that occur before the loading and
       unloading process has been completed. In a memorandum of law attached to the
       motion, Kent argued that several other states had held the “mechanical device”
       exclusion void as against public policy when it conflicted with a mandatory
       omnibus coverage statute.

¶ 10        Following a hearing, the circuit court granted State Farm’s motion for summary
       judgment and denied Kent’s motion. In a written order, the circuit court explained
       that it agreed with Kent that the vehicle was being used at the time of the accident,
       that the use bore a causal connection to the injury, and that the unloading of grain
       was completing a task. The court agreed with State Farm, however, that the auger
       was a mechanical device and that it was not a hand truck. The court found the
       exclusion unambiguous and applicable to Kent’s injury. The court considered the
       out-of-state cases cited by Kent that had held the exclusion void as against public
       policy. However, the court found these cases inapplicable because the rule in
       Illinois is that insurers may have reasonable exclusions in a policy if the exclusions
       do not differentiate between the named insured and permissive users. See
       Progressive Universal Insurance Co. of Illinois v. Liberty Mutual Fire Insurance
       Co., 215 Ill. 2d 121 (2005). The court found that the “mechanical device” exclusion
       did not differentiate between the insured and permissive users and therefore did not
       run afoul of Progressive. Finding the exclusion unambiguous and not against public
       policy, the court denied Kent’s motion for summary judgment and entered
       summary judgment for State Farm.

¶ 11       Kent appealed, and the Appellate Court, Fifth District, reversed. 2019 IL App
       (5th) 180038. Kent raised two issues on appeal. Kent argued that the “mechanical
       device” exclusion was (1) ambiguous and therefore had to be construed in favor of




                                               -5-
       coverage and (2) contrary to the public policy underlying this state’s mandatory
       insurance laws. Id. ¶ 16. The appellate court agreed with his first point and
       accordingly did not address the public policy argument.

¶ 12        The appellate court acknowledged that other states had construed the
       “mechanical device” exclusion and found it unambiguous and enforceable. Id. ¶ 22
       (citing Continental Insurance Co. v. American Motorist Insurance Co., 542 S.E.2d
607 (Ga. Ct. App. 2000) (applying exclusion when injury was caused by a pallet
       jack with a hydraulic pumping mechanism), Elk Run Coal Co. v. Canopius U.S.
       Insurance, Inc., 775 S.E.2d 65 (W. Va. 2015) (front end loader was a “mechanical
       device”), and Dauthier v. Pointe Coupee Wood Treating, Inc., 560 So. 2d 556 (La.
       Ct. App. 1990) (forklift was a “mechanical device”)). The three courts reached their
       conclusions in different ways. In Continental, the court noted that the exclusion
       applies to the movement of property by a mechanical device other than a hand truck.
       Continental, 542 S.E.2d at 609-10. The court focused its analysis on whether a
       pallet jack was a hand truck. The court concluded that it was not, and therefore the
       exclusion applied. Id. at 611. In Elk Run, the court determined that a front-end
       loader was a mechanical device by looking to other cases that had described front-
       end loaders that way. See Elk Run, 775 S.E.2d at 74. In Dauthier, the court
       determined that a forklift was a mechanical device by looking at the dictionary
       definitions of “mechanical” and “device.” Dauthier, 560 So. 2d at 558. Dauthier
       determined that a mechanical device is “an invention or contrivance having to do
       with machinery or tools.” Id. State Farm asked the appellate court to adopt
       Dauthier’s definition of “mechanical device.” 2019 IL App (5th) 180038, ¶ 22.

¶ 13       The appellate court distinguished the cases State Farm relied upon by noting
       that they involved “self-powered or motorized machines used in commercial
       settings.” Id. ¶ 24. By contrast, the auger was neither motorized nor self-powered
       but was simply “a large cylindrical structure with metal helical blades.” Id. It could
       not move grain unless it was hooked up to an external power source. Id. The court
       was concerned that, under State Farm’s “expansive definition” of “ ‘mechanical
       device,’ ” coverage would be provided “only for injuries arising when grain is
       unloaded from the insured truck by hand or by a hand truck.” Id. ¶ 25. The court
       noted that Webster’s defined a “hand truck” as “ ‘a small hand-propelled truck or
       wheelbarrow.’ ” Id. (quoting Webster’s Third International Dictionary 1028
       (1978)).




                                               -6-
¶ 14       The appellate court next explained that, in determining whether ambiguity
       exists, courts may consider “the subject matter of the contract, the facts surrounding
       its execution, the situation of the parties, and the predominate purpose of the
       contract.” Id. ¶ 26. Here, the insured truck was to be used for farming purposes.
       The court believed that State Farm’s interpretation of the exclusion would produce
       an absurd result because it would mean that coverage was provided only for the
       unloading of grain with a hand truck. Id. The court did not believe that this would
       be a reasonably effective or feasible way to unload grain from a grain truck. Id. The
       court noted that the dispute was not one between insurance companies, and the
       court did not believe that a purchaser of auto insurance such as Sheldon would have
       known of the exclusion. Id. The court believed that the policy language had to be
       viewed from the standpoint of “an average lay person who is untrained in
       complexities of the commercial insurance industry.” Id. The court was also
       concerned that State Farm’s definition would allow the insurer to decide after an
       accident occurred whether a particular device was a mechanical device. Id. ¶ 27.
       Accordingly, the court held that the exclusion had not been set forth in clear,
       unambiguous language but rather was overly broad and vague, leaving an insured
       unable to discern which devices would be covered by the exclusion. Id. ¶ 28. The
       court thus held that the exclusion had to be construed against the insurer and in
       favor of coverage. Id.

¶ 15       Presiding Justice Overstreet dissented. Applying the plain meaning of the terms
       “mechanical” and “device,” the dissent concluded that an auger is a mechanical
       device. Id. ¶ 33 (Overstreet, P.J., dissenting). The dissent noted other cases that had
       described an auger as a mechanical device and rejected the majority’s conclusion
       that only motorized or self-powered devices are mechanical. Id. The dissent also
       disagreed with the majority’s conclusion that the exclusion was overly broad and
       vague. The dissent argued that the exclusion’s applicability in other factual
       circumstances did not mean that it was ambiguous as to whether a grain auger is a
       mechanical device. Id. ¶ 34. Finally, the dissent concluded that the majority’s
       interpretation had unduly restricted the parties’ freedom to “make their own
       contracts and exclude certain risks from liability coverage.” Id. ¶ 35. According to
       the dissent, the majority’s interpretation was contrary to this court’s decision in
       Progressive, which allows parties to an insurance contract to exclude certain risks
       from coverage, as long as the exclusion does not distinguish between insureds and
       permissive users. Id.



                                                -7-
¶ 16       This court allowed State Farm’s petition for leave to appeal. Ill. S. Ct. R. 315
       (eff. Oct. 1, 2019).


¶ 17                                       ANALYSIS

¶ 18       State Farm argues that the mechanical device exclusion is unambiguous and
       precludes coverage. State Farm further contends that the appellate court’s refusal
       to enforce the exclusion restricts freedom of contract. Kent counters that the
       exclusion is vague and ambiguous and therefore the appellate court properly
       construed it against the insurer. Alternatively, Kent argues that the exclusion is void
       as against public policy because it excludes coverage for damages for bodily injury
       suffered by a permissive user.

¶ 19       When the parties file cross-motions for summary judgment, they agree that only
       questions of law are involved and invite the court to decide the issues based on the
       record. Bremer v. City of Rockford, 2016 IL 119889, ¶ 20. Construction of an
       insurance policy and whether the policy comports with statutory requirements are
       questions of law appropriate for summary judgment. Schultz v. Illinois Farmers
       Insurance Co., 237 Ill. 2d 391, 399 (2010). We review summary judgment orders
       de novo. Id. at 399-400.


¶ 20                                       1. Ambiguity

¶ 21       We first consider State Farm’s argument that the appellate court erred in finding
       the exclusion ambiguous. The rules applicable to contract interpretation govern the
       interpretation of an insurance policy. Founders Insurance Co. v. Munoz, 237 Ill. 2d
424, 433 (2010). Our primary objective is to ascertain and give effect to the parties’
       intentions as expressed in the agreement. Schultz, 237 Ill. 2d at 400. Policy terms
       that are clear and unambiguous will be enforced as written unless doing so would
       violate public policy. Id. The rule that policy provisions limiting an insurer’s
       liability will be construed liberally in favor of coverage applies only if a provision
       is ambiguous. Rich v. Principal Life Insurance Co., 226 Ill. 2d 359, 372 (2007).
       Ambiguity exists only where the policy language is susceptible to more than one
       reasonable interpretation. Founders, 237 Ill. 2d at 433. This court will not strain to
       find ambiguity where none exists, nor will it adopt an interpretation that “rests on




                                                -8-
       ‘gossamer distinctions’ that the average person, for whom the policy is written,
       cannot be expected to understand.” Id. (quoting Canadian Radium & Uranium
       Corp. v. Indemnity Insurance Co. of North America, 411 Ill. 325, 334 (1952)). A
       policy term is not ambiguous because the term is not defined within the policy or
       because the parties can suggest creative possibilities for its meaning. Lapham-
       Hickey Steel Corp. v. Protection Mutual Insurance Co., 166 Ill. 2d 520, 529 (1995).
       A court may not read an ambiguity into a policy just to find in favor of the insured.
Id. at 530. If the words of a policy can reasonably be given their plain, ordinary,
       and popular meaning, the provisions should be applied as written, and the parties
       should be bound to the agreement they made. Western Casualty & Surety Co. v.
       Brochu, 105 Ill. 2d 486, 495 (1985).

¶ 22       We agree with State Farm that the appellate court erred in finding the
       mechanical device exclusion ambiguous. Again, the exclusion provides that there
       is no coverage for damages resulting from “the movement of property by means of
       a mechanical device, other than a hand truck, that is not attached to the [insured]
       vehicle.” Giving the terms of the policy their plain, ordinary, and popular meaning
       shows that the exclusion is capable of only one reasonable interpretation. Moreover,
       the exclusion is capable of being understood by the average insured. “Mechanical”
       is defined as “of, relating to, or concerned with machinery or tools” or “produced
       or operated by a machine or tool.” Webster’s Third New International Dictionary
       1400-01 (1993). A “device” is “a piece of equipment or a mechanism designed to
       serve a special purpose or perform a special function.” Id. at 618. A “hand truck”
       is a “small hand-propelled truck or wheelbarrow.” Id. at 1028. Here, not only was
       the grain auger clearly a machine or tool designed to move grain from one place to
       another, it was also a device that was “operated by a machine or tool” (a tractor).
       Moreover, the auger was not a small hand-propelled truck or wheelbarrow, and it
       was not attached to the insured vehicle. Thus, the exclusion clearly applied and
       precluded coverage for Kent’s injury.

¶ 23       The appellate court erred in finding the exclusion ambiguous on the basis that
       the three out-of-state cases cited by State Farm applied the exclusion to devices that
       were either self-powered or motorized. 2019 IL App (5th) 180038, ¶ 24. There are
       several problems with this part of the court’s analysis. First, the courts in these three
       cases did not rely on the fact the devices were motorized or self-powered to
       conclude that they were mechanical devices. See Continental, 542 S.E.2d at 609-




                                                 -9-
       11; Elk Run, 775 S.E.2d at 74; Dauthier, 560 So. 2d at 558. Second, it is settled
       that, in construing insurance contracts, “courts can have no other function but to
       ascertain and enforce the intention of the parties, and must not inject terms and
       conditions different from those agreed upon by the parties.” Lentin v. Continental
       Assurance Co., 412 Ill. 158, 162-63 (1952); see Chatham Corp. v. Dann Insurance,
       351 Ill. App. 3d 353, 359 (2004). The court erred in reading in a requirement that a
       mechanical device must be self-powered or motorized. Third, the court mistakenly
       focused not on the plain meaning of the terms in the exclusion but rather on the
       facts of other cases that had applied the exclusion. The fact that the devices at issue
       in those cases happened to be motorized or self-powered says nothing about
       whether an auger fits the plain meaning of “mechanical device.” The appellate
       court’s analysis is akin to a court finding an exclusion applicable to “watercraft”
       ambiguous as to whether a sailboat is a watercraft because the court discovered
       three out-of-state cases applying the exclusion to motorboats. Finally, the plain
       language of the exclusion shows that a “mechanical device” does not have to be
       self-powered or motorized. The exclusion refers to “a mechanical device, other
       than a hand truck.” (Emphasis added.) In other words, the policy itself considers a
       hand truck to be a mechanical device. If a small hand-propelled truck or
       wheelbarrow is a mechanical device, then clearly the policy itself does not require
       a device to be self-powered or motorized to be considered a mechanical device.

¶ 24       Alternatively, Kent argues that, even if a grain auger could be considered a
       “mechanical device,” the exclusion is still ambiguous because it is susceptible to
       more than one interpretation, one of which would not apply to Kent’s use of the
       truck. Kent argues that the exclusion must be read in context with the two
       exclusions above it. This section of the policy reads:

            “(4) THERE IS NO COVERAGE FOR AN INSURED FOR DAMAGES
          RESULTING FROM:

                 (a) THE HANDLING OF PROPERTY BEFORE IT IS MOVED
              FROM THE PLACE WHERE IT IS ACCEPTED BY THE INSURED FOR
              MOVEMENT INTO OR ONTO A VEHICLE FOR WHICH THE
              INSURED IS PROVIDED LIABILITY COVERAGE BY THIS POLICY;




                                               - 10 -
                  (b) THE HANDLING OF PROPERTY AFTER IT IS MOVED FROM
              THE VEHICLE DESCRIBED IN (a) ABOVE TO THE PLACE WHERE
              IT IS FINALLY DELIVERD BY THE INSURED; OR

                 (c) THE MOVEMENT OF PROPERTY BY MEANS OF A
              MECHNICAL DEVICE, OTHER THAN A HAND TRUCK, THAT IS
              NOT ATTACHED TO THE VEHICLE DESCRIBED IN (a) ABOVE.”
              (Emphases in original.)

       Kent notes that the mechanical device exclusion refers to “the vehicle described in
       (a) above.” Kent argues that the vehicle described in subsection (a) is “an insured
       vehicle which is receiving property into or onto it.” Thus, according to Kent, the
       mechanical device exclusion would apply only when property is being moved onto
       an insured truck. Because Kent’s injury occurred when property was being moved
       off the truck, a reasonable interpretation of the policy is that the mechanical device
       exclusion does not apply. We disagree.

¶ 25       In referring to the “vehicle described in (a) above,” subsection (c) is clearly
       referring to subsection (a)’s description of the vehicle. Subsection (a) describes the
       vehicle as “a vehicle for which the insured is provided liability coverage by this
       policy.” Rather than repeat that description, subsections (b) and (c) simply refer to
       the “vehicle described in (a) above.” It is not reasonable to interpret the language
       “the vehicle described in (a) above” as referring to the entirety of subsection (a), as
       the other portion of subsection (a) does not describe the vehicle but rather describes
       what type of handling of property is excluded from coverage. Such an interpretation
       would render subsection (b) nonsensical, as it applies to the handling of property at
       a completely different time than subsection (a). These are three separate and
       independent exclusions, separated by the word “or.” The first excludes coverage
       for the handling of property before the insured moves it from the place of
       acceptance; the second excludes coverage for the handling of property after it is
       delivered by the insured; and the third excludes coverage for the movement of
       property by mechanical devices, other than hand trucks, when those devices are not
       attached to the insured vehicle. We do not agree with Kent that it is reasonable to
       interpret the mechanical device exclusion as applying only to the loading of
       property onto the insured vehicle.




                                               - 11 -
¶ 26       Finally, the appellate court agreed with Kent that the “mechanical device”
       exclusion is ambiguous when considered in light of the entire policy and the risks
       it was intended to cover. Relying on the policy’s declarations page, the appellate
       court noted that the insured vehicle was intended to be used for farming purposes.
       2019 IL App (5th) 180038, ¶ 26. The court did not believe that the parties would
       have contemplated that using a wheelbarrow would have been a “reasonably
       feasible or effective method for unloading grain from the large grain truck
       identified on the declarations page.” Id.

¶ 27       We note, however, that, although the parties have referred to the insured vehicle
       as a “grain truck,” it is not identified as such in the policy. The declarations page
       does state at the bottom of the page “USE-FARMING.” Nevertheless, the policy
       on the truck is an automobile policy, not a comprehensive general liability policy
       or a farm liability policy. The exclusion makes perfect sense when viewed in this
       context. The policy clearly considers the unloading of property by hand or with a
       small hand truck or wheelbarrow a covered use of the vehicle. But the nature of the
       activity and the risk involved changes when heavy machinery or farm implements
       are being used to move property. See Hanover Insurance Co. v. Canal Insurance
       Co., No. Civ.A.05 1591 SDW, 2007 WL 1413413, *3 (D.N.J. Apr. 3, 2007) (“The
       activity of unloading the Tractor using a mechanical device represents a separate
       risk against which Canal has expressly elected not to insure and for which it has not
       received a premium.”). As State Farm notes, nothing in the automobile policy
       indicates that it was meant to cover injuries arising from the use of farm
       implements. Indeed, the policy contains a “Farm Truck” endorsement, and this
       endorsement adds an exclusion to the liability, medical payments, uninsured, and
       underinsured coverages that states: “THERE IS NO COVERAGE FOR AN
       INSURED FOR BODILY INJURY OR DAMAGE TO PROPERTY ARISING OUT
       OF THE OPERATION OF ANY FARM IMPLEMENT.” 1 (Emphases in original.)
       We agree with State Farm that insuring the risk of such devices was not the
       intention of the auto policy.




           1
              State Farm did not rely on this exclusion in the trial court. In this court, State Farm mentions
       it in support of its argument that this automobile policy clearly was not intended to insure the risk
       of injury arising from the operation of farm implements.




                                                       - 12 -
¶ 28                                      2. Public Policy

¶ 29       Kent also argues that the mechanical device exclusion is void as against public
       policy. Kent cites cases from other jurisdictions that have found the mechanical
       device exclusion void because it conflicted with mandatory insurance statutes. See
       Gulf Underwriters Insurance Co. v. Great West Casualty Co., 278 Fed. App’x 454,
       459 (5th Cir. 2008); Parkway Iron & Metal Co. v. New Jersey Manufacturers
       Insurance Co., 629 A.2d 1352, 1354 (N.J. Super. Ct. App. Div. 1993); Truck
       Insurance Exchange v. Home Insurance Co., 841 P.2d 354, 358 (Colo. App. 1992).
       Nevertheless, Kent concedes that this court held in Progressive that this state’s
       mandatory insurance laws do not preclude parties from excluding certain risks from
       liability coverage. See Progressive, 215 Ill. 2d at 136. Rather, exclusions are
       permissible so long as they do not differentiate between named insureds and
       permissive users. Id. at 137-38. In Progressive, this court upheld a food delivery
       exclusion because it did not differentiate between insureds and permissive users.
Id. at 134.

¶ 30       Kent argues, however, that the mechanical device exclusion runs afoul of the
       rule established in Progressive because it differentiates between insureds and
       permissive users. Kent contends that “it is reasonable to conclude that the import
       of the ‘mechanical device’ exclusion is to actually prohibit liability coverage for
       injuries sustained by a permissive user in the loading or unloading process of an
       insured vehicle.” Kent appears to concede that the exclusion does not on its face
       differentiate between insureds and permissive users but argues that the “goal” of
       the exclusion is to deny coverage to permissive users.

¶ 31       It is difficult to follow Kent’s reasoning here. On its face, the exclusion does
       not discriminate between insureds and permissive users. When asked at oral
       argument to clarify his position on this, Kent’s counsel replied, “I think that’s really
       more of a side, collateral issue, not necessarily on point with regard to whether or
       not this policy exclusion is clear or not.” He then conceded that the distinction
       between insureds and permissive users is not “right on point with regard to this
       case” but argued that it highlights the care that courts take in ensuring that
       policyholders receive the benefit of what they bargained for. We disagree. The
       exclusion simply does not discriminate between insureds and permissive users.
       Accordingly, we reject Kent’s argument that the exclusion is void as against public




                                                - 13 -
       policy.


¶ 32                                     CONCLUSION

¶ 33       For all the above reasons, we disagree with the appellate court’s conclusion that
       the “mechanical device” exclusion is ambiguous. We further reject Kent’s
       alternative argument that the exclusion is void as against public policy. We
       therefore reverse the appellate court’s decision, which reversed the summary
       judgment for State Farm and entered summary judgment for defendants. We affirm
       the circuit court’s entry of summary judgment for State Farm.


¶ 34      Appellate court judgment reversed.

¶ 35      Circuit court judgment affirmed.


¶ 36      JUSTICE KILBRIDE took no part in the consideration or decision of this case.




                                              - 14 -